Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00077-CV

                                        Juan ENRIQUEZ,
                                            Appellant

                                                 v.

Oliver BELL, in his Official Capacity as Chairman of the Texas Board of Criminal Justice; Brad
 Livingston, in his Official Capacity as Executive Director of the Texas Department of Criminal
 Justice; Rick Thaler, in his Official Capacity as Director of the Texas Department of Criminal
Justice; Becky Price, in her Official Capacity as Assistant Director of Classification and Records
  of the Texas Department of Criminal Justice; and Todd Foxworth, in his Official Capacity as
              Warden of the Texas Department of Criminal Justice’s Michael Unit,
                                            Appellees

                      From the 250th District Court, Travis County, Texas
                             Trial Court No. D-1-GN-11-003703
                       The Honorable Scott H. Jenkins, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s orders denying the
motion to recuse, refusing to issue findings of fact and conclusions of law, and dismissing the suit
as frivolous, are AFFIRMED.

       SIGNED December 11, 2013.


                                                  _____________________________
                                                  Sandee Bryan Marion, Justice